Citation Nr: 1439788	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-14 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1. Entitlement to service connection for a right lower extremity disability.

2. Entitlement to service connection for a neurological disability, claimed as syncope, a seizure disorder, and epilepsy, to include as secondary to a right lower extremity disability.

3. Entitlement to an initial compensable evaluation for psychosis, not otherwise specified.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2005 to October 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran testified at a videoconference before the undersigned Veterans Law Judge (VLJ) in July 2014.  A transcript of the hearing is associated with the Virtual VA paperless claims processing system.  Other documents contained on Virtual VA, and documents on the Veterans Benefits Management System, are duplicative of the evidence of record, or not relevant to the issues currently before the Board.  


FINDINGS OF FACT

1. The evidence of record is against a finding that the Veteran has a current right lower extremity disability.

2. The evidence of record is against a finding that the Veteran has a current neurological disability.

3. In a July 2014 written statement, and at the July 2014 videoconference hearing, prior to the promulgation of a decision in the appeal, the Veteran and his representative expressed his desire to withdraw the claim of entitlement to an initial compensable evaluation for psychosis, not otherwise specified (NOS).
CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a right lower extremity disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

2. The criteria for entitlement to service connection for a neurological disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307(a), 3.310 (2013).

3. The criteria for withdrawal of an appeal on the issue of entitlement to an initial compensable evaluation for psychosis NOS are met.  38 U.S.C.A. § 7105(b), (d) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice by letter dated in June 2008.  The Veteran was notified of the evidence needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  The Veteran's lay statements and service treatment records have been associated with the claims file.  The Veteran has not indicated that any VA or private treatment reports relevant to his claims currently exist.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).  The Veteran was afforded VA examinations in March 2013.  The examiner considered the Veteran's reports regarding his injuries and symptoms in service, the service treatment records, and conducted physical examinations.  Based on the foregoing, the March 2013 examiner provided an opinion regarding the existence of a current right lower extremity disability or neurological disability.  Given the foregoing, the Board finds the March 2013 examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As part of the duty to assist, the Veteran was also afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ of the Board or local decision review officer at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, the VLJ fully explained the issues on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, with respect to the Veteran's claims, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. 
§ 3.303(a). 

Service connection may be granted on a presumptive basis for certain chronic diseases if they are shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.

The United States Court of Appeals for the Federal Circuit has clarified that the notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), as an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310. In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).


Analysis

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

	Right Lower Extremity

The Veteran's service treatment records show that in December 2006, the Veteran suffered a contusion to the medial right leg after an accident.  See December 2006 Flight Medicine Clinic Note; see also January 2007 Line of Duty Determination.  At a January 2007 follow-up visit, the Veteran reported to the physician he felt fine and was having no problems, and the physician stated the Veteran's contusion of the medial right leg was resolving.  The remainder of the Veteran's service treatment records is silent as to any complaints, treatment, or diagnoses related to the Veteran's right lower extremity.

Upon VA examination in March 2013, the VA examiner noted the Veteran's in-service injury to the right lower extremity.  After a physical examination, the VA examiner noted the Veteran did not have any complaints associated with his in-service contusion, and opined that the Veteran does not have a current right lower extremity contusion as it has resolved.

At his July 2014 videoconference hearing, the Veteran testified that he has not had any problems with his right leg since his initial injury during service, and that he has not seen any physicians regarding his right leg since service.  Further, the Veteran's representative noted the Veteran's residuals of the right leg injury were currently "minimal to none," and that the Veteran was attempting to show service connection and be granted a noncompensable evaluation so that "if there are any complications later on in life, [the Veteran would] have the ability to file for an increase for the conditions and also to get any treatment if he has any problems or complications with it."

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, although there is evidence the Veteran suffered an injury to his right lower extremity during service, the evidence indicates that the injury resolved in service, and there is no evidence that the Veteran currently has a right lower extremity disability, or that he had such a disability at any time during the pendency of this claim.  Cf. McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, without a current diagnosis of a right lower extremity disability, service connection is not warranted.

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, however, the question of whether the Veteran has a diagnosed right lower extremity disability is a complex medical question unlike testimony as to varicose veins or flat feet, which are capable of direct observation.  See Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  Further, the Veteran does not allege that he currently has a disability of the right lower extremity, only that he suffered an injury to his right leg during service.  

The weight of the evidence is against the Veteran's claim, and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for a right lower extremity disability is not warranted.

	Neurological Disability

The Veteran contends that his neurological disability, claimed as syncope, a seizure disorder, and epilepsy, is intertwined with, or secondary to, his right lower extremity disability.  See July 2014 videoconference hearing testimony. 

First, although the Veteran claimed his neurological disability as epilepsy and/or a seizure disorder, and epilepsies are listed as a chronic disease under 38 C.F.R. § 3.309(a), the evidence of record does not show that the Veteran has been diagnosed with epilepsy, or that epilepsy manifested within a year of the Veteran's separation from service.  Therefore, the Veteran is not entitled to presumptive service connection under 38 C.F.R. § 3.307(a)(3).

The Veteran's service treatment records show that during the examination of his right lower extremity in December 2006, the Veteran became nonresponsive to a simple command, then had a loss of consciousness and fell forward and to the left.  The physician caught him and laid the Veteran on the table, and observed small movements of the Veteran's arms and legs which she described as twitching.  After about fifteen seconds the Veteran arose easily and knew where he was; his neurological examination was normal.  The physician assessed a seizure disorder, and ordered consultations and follow-up testing.  

A February 2007 neurological consultation noted the Veteran's December 2006 loss of consciousness.  The neurologist also noted a report by the Veteran's wife that he had also lost consciousness in August 2005, when he passed out for three-to-five seconds during an examination of his hand for a hornet sting.  See July 2005 Jackson County Memorial Hospital treatment notes (A nurse reports that after beginning to administer Benadryl intravenously, the Veteran's face turned red, his eyes closed, and after shaking the Veteran and yelling his name he opened his eyes and took a large gasp of air.  "Wife stated 'Oh, this is normal for him, he just falls asleep all the time.'").  The neurologist noted the Veteran's MRI and EEG had normal results.  After his examination, the neurologist diagnosed syncope, presumed secondary to an exaggerated vagal response, as both events occurred at the time the Veteran was being examined for an injury or wound.  The physician stated that his impression was the Veteran's brief twitching in December 2006 did not represent spontaneous convulsive activity from a seizure.  See also August 2007 Neuropsychology Assessment (Axis III diagnosis of two episodes of syncope that may be associated with a vasovagal attack).

A February 2007 cardiology consultation noted the Veteran's report that he had a syncopal episode upon examination in December 2006 in response to moderate pain, and that he had a similar episode in response to a vein puncture.  After examination, the cardiologist stated that the Veteran's history was "very suggestive of vasovagal syncope, as situational syncope usually is."  The Veteran's echocardiogram was normal.

In February 2007, the Flight Medicine physician noted that both the neurology and cardiology consultants concurred that the Veteran had a single, isolated episode of vasovagal syncope precipitated by an acute injury, and that it resolved with no complications and no sequelae.

Upon VA examination in March 2013, the VA examiner noted the Veteran's in-service vasovagal reaction while being examiner after an accident in service.  After a physical examination, the VA examiner noted the Veteran had not ever been diagnosed with a seizure disorder or epilepsy, that he did not have a current condition, did not have any complaints associated with his in-service vasovagal reaction, and opined that the Veteran does not have current vasovagal syncope.  See also April 2013 VA mental disorders examination (Veteran reported that he has not had any fainting spells since service, that he has had no treatment for fainting symptoms since discharge, and that he has no impairment due to those symptoms).

At his July 2014 videoconference hearing, the Veteran's representative testified that the Veteran is now prone to passing out if he has any type of physical trauma.  However, the Veteran testified that he has not passed out or had any fainting spells since the December 2006 incident in service, and he only had a problem with fainting in service.  The Veteran also testified he has not seen any physicians regarding fainting since service.  Again, the Veteran's representative noted the Veteran was attempting to show service connection and be granted a noncompensable evaluation so that "if there are any complications later on in life, [the Veteran would] have the ability to file for an increase for the conditions and also to get any treatment if he has any problems or complications...."

As discussed above, Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although there is evidence the Veteran suffered fainting spells on two occasions during service, there is no evidence that the Veteran currently has a neurological disability and/or fainting spells, or that he had such a disability at any time during the pendency of this claim.  Cf. McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, without a current diagnosis of a neurological disability, service connection is not warranted.

Again, under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, however, the question of whether the Veteran has a diagnosed neurological disability is a complex medical question incapable of direct observation.  Further, the Veteran does not allege that he currently has a neurological disability manifested and/or fainting spells like those he experienced during service.  

Also, although the Veteran has testified his mother is a registered nurse and has told him his in-service fainting spell was caused by or related to the physician's examination of his leg injury, the Veteran did not state that his mother has opined as a registered nurse that he currently has a neurological disability. 

Finally, because there is no current neurological disability, and service connection for a right lower extremity disability has not been established, service connection cannot be established for a neurological disability on a secondary basis.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The weight of the evidence is against the Veteran's claim, and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for a neurological disability is not warranted.

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a July 2014 written statement, and at the July 2014 videoconference hearing, the Veteran and his representative expressed his desire to withdraw the claim of entitlement to an initial compensable evaluation for psychosis NOS.  As the Veteran has withdrawn the issue, there remain no allegations of errors of fact or law for appellate consideration. 

Accordingly, the Board does not have jurisdiction to review this appeal and it must be dismissed.


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a right lower extremity disability is denied.

Entitlement to service connection for a neurological disability is denied.

The appeal with respect to the claim of entitlement to an initial compensable evaluation for psychosis NOS is dismissed.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


